Citation Nr: 1139780	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as bronchitis which caused emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from September 1984 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD), but the preponderance of the evidence is against finding that a current lung disorder began in or is related to active military service.


CONCLUSION OF LAW

A current respiratory disorder was not incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a respiratory disorder, claimed as bronchitis which caused emphysema.  He avers that he has been receiving treatment through the Department of Veterans Affairs Hospital in Birmingham for his breathing disorder since separation of service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as bronchiectasis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As the Veteran has not been diagnosed as having bronchiectasis, the presumption is inapplicable.  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) dating from September 1984 to December 1986 show treatment for sinus congestion and upper respiratory infection (URI).  In September 1984, October 1984, March 1985 and August 1985, the Veteran was treated and diagnosed with URI.  In September 1985, he was seen complaining of a 28-day history of cold symptoms that were getting worse.  He reported that his nose was running, eyes burned, and complained of chills and general malaise.  Physical examination revealed some waxy buildup in the ears; the nose was clear without discharge; and the throat was red with swollen tonsils, anterior and posterior lymph nodes.  One week later, the Veteran was seen with similar complaints and the assessment was otitis media with URI.  In October 1985, the Veteran's complaints continued and he was diagnosed with sinusitis of the maxillary sinuses with a history suggestive of questionable allergy etiology.  Approximately one week later, the Veteran was seen for follow up and the impression was allergic rhinitis/sinusitis He was prescribed medication.  The following month, the Veteran indicated that he felt much better on the prescription medication.  He reported that he still sneezed a lot and his ears were plugged up but also reported that the facial pressure had not returned.  Physical examination revealed normal tympanic membranes, a normal throat and nontender sinuses.  The assessment was allergic symptoms and resolved sinusitis.  

In May 1986, the Veteran was seen complaining of chills, sore throat, runny nose, watery eyes, and sneezing.  He reported that he was a Seaman with a history of exposure to respiratory hazards (chipping and solvents) while on board.  He indicated that he had difficulty breathing and wheezing.  The assessment was an upper respiratory infection.  The Veteran was counseled on the proper use of respirators.  A treatment record dated in October 1986 shows treatment for a productive cough with green phlegm; examination revealed that the throat was slightly red and swollen.  The assessment was pharyngiitis.  In December 1986, the Veteran was diagnosed as having an upper respiratory infection.  In January 1987, the Veteran complained of cold symptoms to include sore throat, cough, sinus congestion, and drainage.  The diagnosis was upper respiratory infection.  In January 1988 the Veteran complained of wheezing and a history of cough with lime-colored phlegm.  Examination revealed rales present in right mid & lower quad.  The diagnosis was bronchitis.  A May 1988 separation examination marked the Veteran's lungs and chest as normal.  In a corresponding report of medical history, the Veteran denied tuberculosis, asthma, shortness of breath, and chronic cough.

VA treatment records confirm a current diagnosis for COPD.  A May 2004 examination showed that the Veteran had a two to three week history of URI symptoms and progressive cough.  The physician noted that the Veteran was positive for smoking, crack use, frequent wheezing, night time cough, shortness of breath (SOB), and globus.  The examination yielded a diagnosis of bronchitis that was treated with antibiotics.  An examination in June 2004 found the Veteran was negative for shortness of breath and coughing, and positive for some wheezing.  COPD was diagnosed.

An October 2009 chest x-ray revealed the Veteran's lungs were clear, bilaterally without focal opacity, effusion, or mass.  

In December 2009 the Veteran was accorded a compensation and pension (C&P) respiratory examination.  During the examination, the Veteran reported a history of smoking one to two packs of cigarettes a day for the past 20 years.  The diagnosis was tobacco abuse.  The examiner opined that the Veteran's current respiratory disorder did not have its onset during his military service.  She based her opinion on the lack of any ongoing respiratory symptoms and found that the Veteran had other risks for chronic obstructive pulmonary disease (COPD) including tobacco abuse and other substances he had smoked.  

In April 2011 the Veteran was accorded another C&P respiratory examination.  During the examination the Veteran reported that he smoked at least two packs of cigarettes a day for approximately 24 years.  He also reported a history of crack cocaine use for the past 20 years.  The Veteran reported that he continued to smoke less than half a pack a day.  He reported that he had a November 2010 drug screen that was positive for crack cocaine.  The diagnosis was mild COPD, with no change in his status in the past 18 months since his most recent pulmonary function test (PFT), and normal chest x-ray.  The PFT showed mild decreased DLCO by most criteria.  The examiner noted that a DLCO less than 75 percent of predicted is mildly abnormal.  She noted that the Veteran's range was within the normal range.  She opined that the Veteran's COPD was more likely than not a result of his long-standing tobacco use perhaps with some contribution from crack cocaine use.  She noted that the Veteran's STRs revealed one entry for bronchitis, which was a self-limited episode with no ongoing problems with bronchitis or breathing difficulties at the time.  She noted that the Veteran was discharged in 1988 and was not diagnosed with COPD until the early 2000's, 15-20 years later.  She also opined that his mild COPD was more likely than not a result of his long-standing tobacco use.  Finally, she opined that the Veteran's COPD was less likely than not related to an isolated incident of bronchitis, which occurred during his active military service.  She found there were no medical records to support a contention that the Veteran has been treated for breathing difficulties since his discharge from service in 1988.  

The Board recognizes that the Veteran believes his current COPD diagnosis is related to service.  The Federal Circuit, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), found that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the sincerity of the Veteran's belief that his COPD is related to service.  However, the Veteran has not claimed that he has medical training that would permit him to provide a competent opinion concerning the etiology of the condition.  His lay opinion cannot constitute competent evidence concerning etiology as the etiology of COPD requires medical expertise beyond the observations that a lay person is competent to report.  

While the Veteran's STRs reveal complaints of sore throat, cough, sinus congestion, and drainage, and one assessment of bronchitis, the Veteran's separation examination marked his lungs as normal, and the Veteran denied having a chronic cough.  The Veteran's post-service treatment records do not reveal any complaint, diagnosis, or treatment for any lung condition until the early 2000's, approximately 15-20 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (the United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).    

The Board finds the April 2011 VA examiner's opinion constitutes competent, credible and probative evidence against the claim.  The April 2011 examiner rendered the opinion that the Veteran's COPD was more likely than not a result of his long-standing tobacco use and was less likely than not related to an isolated incident of bronchitis, which occurred during his active military service.  She noted that there was no continuity of care or follow up until the 2000s.  She also found that there were no medical records to support a contention that the Veteran has been treated for breathing difficulties since his discharge from service in 1988.  

Although the Veteran may not provide an etiological opinion, he may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  As noted above, bronchitis was not shown at the time of the separation examination, therefore, the Veteran did not have a chronic respiratory disorder in service.  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  The Veteran's assertions that he experienced shortness of breath and coughing that continued after service are considered competent.  However, the Board does not find such statements credible.  At the time of discharge, the Veteran asserted that he did not have asthma, shortness of breath, and chronic cough and the examiner found that his lungs were normal.  The Board finds the affirmative statement of the Veteran made in connection with his discharge to be the most credible and probative evidence as to whether he had recurring symptoms at that time.  

Even if the Board were to find that the Veteran's assertion as to continuity of symptoms was credible and probative, the most probative evidence is the VA medical examination report which found that the Veteran's COPD was less likely than not related to an isolated incident of bronchitis, which occurred during his active military service and was more likely than not a result of his long-standing tobacco use.  Moreover, the VA examination report noted that that there was no continuity of care or follow up until the 2000s.  The examiner's opinion is the most probative evidence as it was based on a physical examination, a review of the record and as it was supported by a rationale.  As the preponderance of the evidence is against associating the Veteran's current a respiratory disorder with the Veteran's active service, entitlement to service connection for a respiratory disorder is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having considered the doctrine of reasonable doubt, but for the reasons just expounded, the Board finds it to be inapplicable, as the preponderance of the evidence is against the claim.  38 C.F.R. § 3.102. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A letter from the RO dated in July 2004 apprised the Veteran of the information and evidence necessary to establish his claim for service connection.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Although the Veteran was not informed in that letter of how VA establishes disability ratings and effective dates in accordance with Dingess/Hartman, service connection is being denied and no disability rating or effective date will be assigned, so there is no possibility of any prejudice to the Veteran.  Moreover, the Veteran was informed in an October 2008 letter of how VA establishes disability ratings and effective dates in accordance with Dingess/Hartman.  The claim was thereafter readjudicated by way of the August 2011 supplemental statement of the case (SSOC).  

This appeal was previously remanded by the Board in September 2008 and March 2011 for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board further finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA medical records, including an October 2009 chest x-ray report, were associated with the claims folder.  The Veteran was afforded a VA examination, the report of which is of record.  The examination was adequate as it was based on a review of the medical history and as an opinion supported by a rationale was provided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, during the April 2011 VA examination, the Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the administrative decision and the records upon which SSA relied in reaching its decision have been associated with the Veteran's claims file.  There is no indication in the record that the Veteran applied for these benefits based on the issue on appeal before the Board.  Instead, the Veteran identified that he received SSA disability benefits for his bipolar disorder.  As there is no indication that the Social Security Administration has evidence relevant to the issue on appeal, there is no additional duty to undertake further development in an attempt to obtain these records, if any, and associate them with the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010).

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Service connection for a respiratory disorder, claimed as bronchitis which caused emphysema is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


